DETAILED ACTION

This action is in response to the Application filed on 06/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0085938; (hereinafter Shi) in view of Applicant’s Admitted Prior Art; (hereinafter AAPA).

Regarding claim 1, Shii [e.g. Figs. 7A-7B] discloses a secondary-side controller for a flyback converter with secondary-side regulation, comprising: an error comparator [e.g. Fig. 7B; providing Vd (Vd(t) = Vin1-Vin2] configured to generate an error signal [e.g. Vd] responsive to a difference between an output voltage [e.g. Fig. 7B; Vin2]  and a reference voltage [e.g. Fig. 7B; Vin1]; to produce a closed-loop control signal [e.g. low level of comparator 722]; an output state monitor [e.g. 722] configured to determine whether a threshold load change has occurred for the flyback converter [e.g. paragraph 037 recites “When a rate of decrease (dV/dt) of the output voltage 703 exceeds the dV/dt threshold, as determined by dV/dt reference voltage dV/dt_REF, the comparator 722 output is placed into the ON state, and a detection signal 725 is generated and transmitted via isolation device 705 to the DETECT pin of controller 701.” ], wherein the secondary-side controller is configured to drive an optocoupler [e.g. 705] with the closed-loop control signal [e.g. output of 722 low] in response to an absence of the threshold load change and to drive the optocoupler with an open-loop control signal in response to the threshold load change [e.g. paragraph 038 recites “The comparator 722 compares Vd with reference voltage dV/dt_REF (FIG. 7A). dV/dt_REF sets the threshold determining if a dynamic load condition is present. Once Vd exceeds dV/dt_REF and thus a dynamic load condition is detected, isolation device 705 generates and transmits an alert signal for the controller 701 on the DETECT pin of controller 701.”].
Shii fails to explicitly disclose wherein the error comparator is an error amplifier; a compensator configured to compensate the error signal to produce a closed-loop control signal.
AAPA, Fig. 2 teaches wherein the error comparator is an error amplifier [e.g. EA]; a compensator [e.g. Compensation w/ Integrator] configured to compensate the error signal [e.g. output of EA] to produce a closed-loop control signal [e.g. output of Compensation w/ Integrator].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Shii by wherein the error comparator is an error amplifier; a compensator configured to compensate the error signal to produce a closed-loop control signal as taught by AAPA in order of being able to provide a filtered and smooth control signal so as to avoid noise in the feedback.

Regarding claim 2, Shii [e.g. Figs. 7A-7B] discloses wherein the output state monitor is configured to determine the threshold load change using a rate of change for an output voltage [e.g. paragraph 038 recites “The difference Vd of Vin1 and Vin 2 describes the rate of change (dV/dt) of regulated output 703”].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of AAPA and further in view of US Pub. No. 2003/0035307; (hereinafter Matsuura).

Regarding claim 3, Shii fails to disclose wherein the output state monitor is configured to determine the threshold load change using a rate of change for an output current.
the switching power supply further comprises means responsive to a change in the load current at a rate exceeding the prescribed rate for changing the level at the input of the amplifier… the aforesaid means is responsive to a change in the load current at a first rate exceeding the prescribed rate for changing the level at the input of the amplifier to a first level and is responsive to a change in the load current at a second rate exceeding the first rate for changing the level at the input of the amplifier to a second level…the control circuit receives the output voltage or a voltage covariant therewith at an input thereof and includes at least a variable amplifier that assumes a first characteristic when the load current changes at a rate not exceeding the prescribed rate and assumes a second characteristic different from the first characteristic when the load current changes at a rate exceeding the prescribed rate”]
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Shii by wherein the output state monitor is configured to determine the threshold load change using a rate of change for an output current as taught by Matsuura in order of being able to provide improved transient response.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of AAPA and further in view of US Patent No. 7,622,820; (hereinafter Prodic).

Regarding claim 5, Shii fails to disclose wherein the secondary-side controller is further configured to increase a response speed for the compensator in response to the threshold load change.
tuning algorithm/look-up tables 24 provides signals that adjust the response of analog compensator 16A by, for example, selecting resistors that set gain and corner frequencies and/or setting bias current levels for transconductance stages, and other known analog filter/compensator tuning techniques.”] .
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Shii by wherein the secondary-side controller is further configured to increase a response speed for the compensator in response to the threshold load change as taught by Prodic in order of being able to improve performance and wider control circuit applicability by dynamically auto-tuning compensation by adjusting a compensator transfer function either periodically or in response to a detected event.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of AAPA and further in view of US Pub. No. 2008/0001085; (hereinafter Neil).

Regarding claim 6, Shii fails to disclose further comprising: a lookup table configured to generate the open-loop control signal.
Neil [e.g. Fig. 1] teaches further comprising: a lookup table  configured to generate the open-loop control signal [e.g. paragraph 09 recites “The opto-isolator 202 serves as an optically isolated one-way data link used to transfer information from the low voltage unit 100 to the high voltage unit 200. One of the information items is a pulse width code, which represents the desired pulse width. The pulse width code represents the desired pulse width to be used in the high voltage unit and may be calculated, obtained from a look-up-table, etc.”].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Shii by further comprising: a lookup table configured to generate the open-loop control signal as taught by Neil in order of being able to provide predicted stored control response.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 9 – 19 are allowed.
Claims 4, 7 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the output state monitor is configured to transition from the drive of the optocoupler with the open-loop control signal to again drive the optocoupler with the closed-loop control signal responsive to a threshold change in a switching frequency for a power switch transistor”.
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a multiplexer configured to select between the open-loop control signal and the closed- loop control signal to provide a selected control signal for driving the optocoupler”.
		The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “comparing an output voltage to a reference voltage to generate an error signal and processing the error signal in a compensator to produce a closed-loop control signal in a secondary-side controller and transmitting the closed-loop control signal to a primary-side controller; and during periods in which the load change for the flyback converter is greater than the threshold load change: generating an open-loop control signal that does not involve a use of the compensator in the secondary-side controller and transmitting the open-loop control signal to the primary-side controller.”.
		The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a secondary-side controller configured to generate an open-loop control signal during an open-loop period in response to a load change for the flyback converter being greater than a threshold level and configured to generate a closed-loop control signal after an expiration of the open-loop period, the secondary-side controller including a multiplexer configured to select between the open-loop control signal and the closed-loop control signal to provide a selected control signal; an optoisolator configured to transmit the selected control signal; and a primary-side controller configured to control a cycling of a power switch transistor in response to a receipt of the selected control signal from the optoisolator”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838